Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-9 are pending. Claims 1-9 are under examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Withdrawn rejections
Applicant's amendments and arguments filed 02/16/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The 103(a) rejection of claims 1, 3-9 over ‘061 (CN104610061, Published 05-2015, as cited in the IDS filed 12/10/2019. As cited as reference D2 in the Written Opinion for PCT/JP2016/078379. All references are made to an attached machine translation) and ‘738 (US Patent 7,306,738) in the non-final mailed 11/30/2020 is withdrawn. Applicant’s arguments filed 02/16/2020, specifically page 3 of 7, are persuasive and have overcome the rejection of record.



Allowable Subject Matter
Claims 1-9 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art is ‘061 (CN104610061, Published 05-2015, as cited in the IDS filed 12/10/2019. As cited as reference D2 in the Written Opinion for PCT/JP2016/078379. All references are made to an attached machine translation).
061 teaches (first paragraph) the instant carboxylic ester (ethyl lactate) having lead, copper, iron, magnesium, arsenic, calcium, aluminum, zinc, manganese, mercury, chromium, nickel, potassium and sodium impurities at the instantly claimed concentrations of less than 1 ppb. 061 teaches (page 2 of 4) obtaining the purified ethyl lactate via charging the crude ethyl lactate to a weakly basic anionic resin and then a weakly acidic cation resin.
However, 061 does not teach the use of a second weakly basic anionic resin nor the instant strongly acidic cation resin. 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/B.G.D/Examiner, Art Unit 1622                                                                                                                                                                                                        
/YEVGENY VALENROD/Primary Examiner, Art Unit 1628